MEMORANDUM OPINION
BUSSEY, Judge:
Dewey Allen Barker, hereinafter referred to as defendant, was charged in the District Court of Oklahoma County with the crime of Murder. He was tried by a jury who found him guilty of the included offense of Manslaughter and left the punishment to the Court. Judgment and sentence fixing his punishment at ten years imprisonment in the State Penitentiary at McAlester, Oklahoma, was entered on the 18th day of February, 1966, and a timely appeal has been perfected to this Court.
No brief having been filed on behalf of the defendant within the time provided by the rules of this Court, or any valid extension thereof, this cause was summarily submitted on the 29th day of December, 1966. Rule 9 of this Court, 22 O.S.A. c. 18 Appendix, provides:
“When briefs are not filed, or when an appearance is not made, the cause will be *743submitted and examined for fundamental error only.”
We have carefully examined the record and find that the defendant was capably represented, the evidence amply supports the verdict of the jury, and the trial was free of fundamental error. Under such circumstances we are of the opinion that the judgment and sentence appealed from should be, and the same is hereby, affirmed.
NIX, P. J., and BRETT, J., concur.